Opinión del
Juez Asociado Señor Martín
recomendando la revocación de la sentencia apelada, con la cual concurren el Juez Presidente Señor Pérez Pimentel y los Jueces Asociados Señores Dávila e Irizarry Yunqué
En el caso de autos se enjuició y fue convicto el señor Héctor A. Serrano por el solo hecho de ser gerente de una corporación porteadora que entregó mercancía tributable sin habérsele presentado previamente la correspondiente autori-zación del Departamento de Hacienda. (1)
*55No hubo prueba a los efectos de que el peticionario partici-para, tuviera conocimiento o autorizara dicha transacción. A pesar de esta ausencia de relación causal, el Procurador General invoca la See. Núm. 1 de la Ley Núm. 50 del 7 de mayo de 1937, 34 L.P.R.A. sec. 1661, para sostener la convicción.
La Ley Núm. 50, en su Sec. 1, reza de la siguiente forma:
“Cuando una corporación cometiere un delito menos grave podrá formularse denuncia contra dicha corporación ante la corte correspondiente, como si se tratara de un individuo particular; Disponiéndose, que la denuncia podrá presentarse contra la corporación como tal, o contra el administrador, gerente, mayordomo, superintendente, capataz o director de la corpora-ción que hubiere cometido la infracción de la ley o reglamento de que se trate.”
Como puede verse la medida en cuestión consta de dos partes diferentes: (1) La primera oración de la sección 1 establece que el proceso criminal (por un delito menos grave) contra una corporación podrá llevarse como si se tratara de un individuo particular. Esta, ciertamente, es una medida procesal, pues señala la manera o forma de procesar criminal-mente a una corporación. (2) El “disponiéndose” impone responsabilidad criminal al “administrador, gerente, mayor-domo, superintendente, capataz o director de la corporación que hubiere cometido la infracción de la ley o reglamento de que se trate.” Esta es una disposición substantiva, pues no trata de la manera o forma de iniciar, desarrollar o tramitar un proceso judicial, sino que establece responsabilidad por una infracción penal.
Es el “disponiéndose de la Ley Núm. 50 el que se pretende utilizar para sostener la convicción del peticionario. Por eso, debemos primero preguntarnos si dicho “disponiéndose” está aun vigente en vista de la adopción de las Reglas de Procedi-miento Criminal en 1963.
*56La cláusula derogatoria de las Reglas de Procedimiento Criminal lo es la número 254 que dispone:
“El Código de Enjuiciamiento Criminal de Puerto Rico, aprobado el primero de marzo de 1902, según ha sido enmendado hasta el presente, y cualesquiera otras leyes, en todo cuanto se relacione o refiera a procedimiento criminal que sea incompatible o contrario a estas reglas, quedan por éstas derogados.”
Surge palmariamente del texto citado que la derogación aludida se refiere a las leyes que se relacionen o refieran a pro-cedimiento criminal que sea incompatible o contrario a lais Reglas de 1963. Así el Codigo de Enjuiciamiento Criminal de 1902, en sus disposiciones substantivas, y cualesquiera otras leyes, en tanto en cuanto contengan medidas substantivas, no fueron derogadas por las Reglas de Procedimiento Criminal de 1963.
Esta interpretación de la Regla 254 coincide con lo expre-sado en el Informe del Comité de Procedimiento Criminal de la Conferencia Judicial de Puerto Rico establecida en 1954. (2) El Lie. Francisco Ponsa Feliú, Presidente del Comité de Pro-cedimiento Criminal, en su ponencia sobre el Informe del Comité ante dicha Conferencia Judicial, expresó:
“. . . El propósito es que se derogue totalmente el Código de Enjuiciamiento Criminal vigente, que se derogue totalmente el Código de Enjuiciamiento Criminal vigente. Hay un número de disposiciones en él Código, sin embargo, que son disposiciones de naturaleza sustantiva. Esas disposiciones en la cláusula deroga-toria que se prepare, deberán ser, naturalmente, salvadas de la derogación.” (Énfasis suplido.) Conferencia Judicial de Puerto Rico, Memoria de la Primera Sesión Plenaria, 12 de diciembre de 1958, pág. 141.
Siendo el “disponiéndose” de la Ley Núm. 50 del 7 de mayo de 1937 una disposición substantiva y refiriéndose la *57Regla 254 de Procedimiento Criminal a la derogación de leyes de naturaleza procesal, es inescapable la conclusión de que el referido “disponiéndose” no fue derogado con la adopción de las Reglas de Procedimiento Criminal en 1963.
Aclarada la vigencia de la disposición legal contenida en el “disponiéndose”, veamos su interpretación. Básicamente el problema interpretativo que está planteado es la determina-ción de si la frase “que hubiere cometido la infracción de la ley o reglamento de que se trate”, que se expresa al final del “disponiéndose” de la Ley Núm. 50, se refiere a la corporación propiamente o al funcionario que allí se denomina como ge-rente, administrador, mayordomo, superintendente, capataz o director. Si determináramos que se refiere a la corporación estaríamos diciendo que el “disponiéndose” tiene el efecto de descartar la exigencia de causalidad que en todo caso de res-ponsabilidad criminal o civil, como regla general, debe ser demostrada, y que en los casos penales debe surgir más allá de toda duda razonable. Por el contrario, si entendiéramos que la frase en cuestión se refiere a los funcionarios que la ley menciona, no tenemos duda de que debe probarse la participa-ción activa de éstos en la comisión del acto punible.
Hemos favorecido la interpretación restrictiva de los esta-tutos penales a favor del acusado. Mari Bras v. Alcaide, 100 D.P.R. 506, 517 (1972); Pueblo v. Tribunal Superior, 101 D.P.R. 439 (1973). Ya anteriormente este Tribunal había reconocido como un principio general de Derecho el que un oficial de una corporación no es responsable por los actos de-lictivos de la corporación si éste no ha participado en la con-ducta ilegal de que se trate. Pueblo v. Rojo, 66 D.P.R. 919, 923 (1947). Similar norma general ha sido sostenida por la jurisprudencia de muchas jurisdicciones estatales. Blacketer v. State, Okl. Cr., 485 P.2d 1069, 1072 (1971); Clifton v. State, 51 Del. 339, 145 A.2d 392 (1958); People v. Dalsis, 168 N.Y.S.2d 549, 555 (1957); People v. Lieber, 304 P.2d 869, 146 C.A.2d Supp. 910 (1956); People v. International *58Steel Corp. 226 P.2d 587, 592, 102 Cal. App.2d Supp. 935 (1951); People v. Brainard, 183 N.Y.S. 452, 192 App. Div. 816 (1920).
Si interpretáramos liberalmente el “disponiéndose” en cuestión para imponer responsabilidad absoluta a los oficiales o empleados corporativos aludidos estaríamos violando la norma de hermenéutica sostenida por una larga tradición jurisprudencial, que exige que se resuelva la duda a favor del acusado (véase Pueblo v. Tribunal Superior, supra); y por ende se pondría en peligro la validez constitucional del refe-rido disponiéndose en tanto en cuanto imputa la comisión de un delito a un inocente sin exigir prueba de su conexión con el delito imputado. Pueblo v. Mantilla, 71 D.P.R. 36, 41 (1950).
Resultan especialmente pertinentes y aleccionadoras en este caso las siguientes palabras del Tribunal Supremo de Estados Unidos, en Fairmont Co. v. Minnesota, 274 U.S. 1, 10, que este Tribunal adoptó hace ya más de dos décadas:
“No es permisible aprobar una ley que en efecto tienda una red para que todo el mundo caiga en ella, en la posibilidad de que, si bien los inocentes caerán en sus tejidos, también algún delin-cuente caiga en igual forma.” Pueblo v. Mantilla, supra, a la pág. 40.
En vista de lo expresado precedentemente es forzoso con-cluir que la mencionada frase: “que hubiere cometido la in-fracción de la ley o reglamento de que se trate”, contenida en el “disponiéndose” de la Ley Núm. 50, no autoriza la imputa-ción de un delito a los funcionarios o empleados de la corpora-ción allí mencionados a menos que aquéllos fueren conectados con la comisión del delito. Debía revocarse la sentencia ape-lada y absolverse libremente al peticionario.

 El Art. 71 de la Ley de Impuestos sobre Artículos de Uso y Consumo de Puerto Rico, 13 L.P.R.A. sec. 4071, castiga como delito menos grave el que un porteador, almacenista o depositario entregue mercancía sujeta a arbitrios sin la autorización del Secretario de Hacienda.


 E1 Comité de Procedimiento Criminal fue nombrado por este Tribunal el 18 de noviembre de 1957 siendo este Comité el responsable de la formulación del proyecto de Reglas de Procedimiento Criminal, que con algunas modificaciones pasaron a ser las Reglas de 1968.